                            THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                               Case: 1:21-mj-00219
                                                        Assigned to: Judge Faruqui, Zia M
              v                                         Assign Dale:211U2A21
                                                        Description: COMPLAINT WARREST WARRANT
 KARI DAWN KELLEY,

                                                       Filed Under Seal
                    Defendant.



                                               ORDER

        This matter having come before the Court pursuant to the application of the United States

to seal criminal complaint, the Court finds that, because of such reasonable grounds to believe the

disclosure   will result in flight from prosecution, destruction of or tampering with evidence,
intimidation of potential witnesses, and serious jeopardy to the investigation, the United States has

established that a compelling governmental interest exists to justify the requested sealing.


        l.       IT IS THEREFORE ORDERED that the application is hereby GRANTED, and that

the affidavit in support of criminal complaint and other related materials, the instant application to

seal, and this Order are sealed until the arrest warrant is executed.

        2.       IT IS FURTHER ORDERED that the Clerk's office shall delay any entry on the

public docket of the arrest warrant until it is executed.


Date: February    10,202I
                                                            rtu           202t.02.10
                                                                          20:46:57 -05'00'
                                               ZTAM. FARUQUI
                                               LTNITED STATES MAGISTRATE JUDGE




                                                  4
